116 F.3d 483
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.FORD MOTOR CREDIT COMPANY, a Delaware corporation, Plaintiff-Appellee,v.BANDON FORD-MERCURY, INC., an Oregon Corporation, fka BEATYFORD-MERCURY, INC., an Oregon corporation,Defendant-Appellant.
No. 96-35374.
United States Court of Appeals, Ninth Circuit.
Submitted May 9, 1997*Decided June 12, 1997.

1
Appeal from the United States District Court for the District of Washington, No. CV-95-06126-TMC;  Thomas M. Coffin, District Judge, Presiding.


2
Before:  BRUNETTI and KOZINSKI, Circuit Judges, and LEW, District Judge.**

ORDER

3
We affirm both of the orders of Magistrate Judge Coffin based on the reasons stated therein.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed R.App. P. 34(a);  9th Cir.  R. 34-4


**
 The Honorable Ronald S.W. Lew, United States District Judge for the Central District of California, sitting by designation